    Case: 1:19-cv-07863 Document #: 51 Filed: 09/21/20 Page 1 of 5 PageID #:509




                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

TIMOTHY R. TYLER and STEPHANIE M.
TYLER,

              Plaintiffs,                         No. 19 CV 7863

         v.                                       Judge Manish S. Shah

RESIDENTIAL CREDIT SOLUTIONS, INC.,

              Defendant.

                                      ORDER

      RCS’s motion to dismiss, [36], is granted. All claims are dismissed with
prejudice. Enter judgment and terminate civil case.

                                    STATEMENT

Background

       In 2008, Congress passed legislation enabling the Secretary of the Treasury to
create programs to assist homeowners and minimize foreclosures. Taylor v.
JPMorgan Chase Bank, N.A., 958 F.3d 556, 559–60 (7th Cir. 2020). One such program
was the Home Affordable Modification Program, which gave banks incentives to allow
eligible homeowners to refinance their mortgages. Id. Borrowers who qualified
participated in a Trial Period Plan. If the borrower complied with the terms of the
trial plan, the lender would offer a permanent loan modification. Id.

       Plaintiff Timothy Tyler purchased a home in 2006. Since 2009, Tyler and his
wife have been trying to obtain a HAMP modification. Their loan has been transferred
to different servicers, including defendant RCS. The Tylers say that their various
loan servicers and investors have falsely promised them a HAMP modification,
threatened to foreclose on their home, delayed the modification process, and
ultimately failed to provide the modification the Tylers say they were entitled to.

      This is the Tylers’ fifth attempt to state a claim. They filed a complaint in
September 2018 under docket number 18-cv-06120 (N.D. Ill.) naming Bank of New
York Mellon, Bank of America Corp., and Shapiro Kreisman and Associates LLC as
defendants. Dkt. No. 18-cv-06120, [2]. They filed two amended complaints on that
docket naming the two Bank of America entities, RCS, and Ditech Financial, LLC as
defendants. Dkt. No. 18-cv-06120, [25], [47]. I dismissed the third amended complaint
    Case: 1:19-cv-07863 Document #: 51 Filed: 09/21/20 Page 2 of 5 PageID #:510




without prejudice because the Tylers did not adequately allege Ditech’s citizenship.
Dkt. No. 18-cv-06120, [62]. Because the court lacked jurisdiction, I did not reach RCS
and Bank of America’s arguments for dismissal on the merits. The Tylers then filed
a new complaint on this docket, and Bank of America and RCS both moved to dismiss.
[8], [18]. 1 I dismissed all claims against Bank of America as untimely and for failure
to state a claim, dismissed the Tylers’ promissory-estoppel claim against RCS with
prejudice, and dismissed without prejudice their ICFA and unjust-enrichment claims.
[30]. I also denied their motion to reconsider that dismissal. [38]. The Tylers filed an
amended complaint bringing ICFA and unjust-enrichment claims against RCS. [32].
RCS now moves to dismiss. [36]. 2

Legal Standards

       To survive a motion to dismiss under Rule 12(b)(6), a complaint must state a
claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6). The complaint must
contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In reviewing a motion to dismiss, I
construe all factual allegations as true and draw all reasonable inferences in the
plaintiffs’ favor. Sloan v. Am. Brain Tumor Ass’n, 901 F.3d 891, 893 (7th Cir. 2018).

Facts

       In 2006, Timothy Tyler bought a house in Matteson and financed the property
with Countrywide Mortgage. [32] ¶ 6. Countrywide went out of business and Bank of
America began servicing the mortgage. [32] ¶ 6. In 2008, Shapiro Kreisman and
Associates LLC initiated foreclosure proceedings against the Tylers. [32] ¶ 7. In 2009,
the Tylers began what they believed to be a loan modification process with Bank of
America under the HAMP program. [32] ¶ 8. Their loan was transferred several
times, including to RCS. [32] ¶ 9. Between 2009 and 2015, the Tylers’ loan servicers
intentionally delayed their HAMP loan modification, refused to communicate with
the Tylers or their representatives, and refused to provide a modification under
HAMP. [32] ¶ 10. In April 2015, a judgment for more than $600,000 was entered
against them in the foreclosure action. [32] ¶¶ 13, 21.

      In December 2015, the Tylers entered into a loan modification agreement with
RCS. [32] ¶ 12. The agreement required monthly payments of $5,639. [32] ¶ 12. The
Tylers made three payments for October, November, and December 2015 in full
dispute, for fear of losing their home. [32] ¶ 13. RCS accepted those payments, but in

1Unless otherwise noted, bracketed numbers refer to entries on the district court docket.
Referenced page numbers are taken from the CM/ECF header placed at the top of filings.
2 The court has diversity jurisdiction. The Tylers are citizens of Illinois, and RCS is
incorporated in Delaware with its principal place of business in Texas. [32] ¶¶ 3–5.

                                            2
    Case: 1:19-cv-07863 Document #: 51 Filed: 09/21/20 Page 3 of 5 PageID #:511




February 2016, told the Tylers they were not eligible for a loan modification. [32]
¶ 13. In April 2016, the mortgage was transferred to another servicer, Ditech. [32]
¶ 14. Ditech instructed the Tylers to apply for a new modification, and said they had
forfeited three previous payments. [32] ¶ 14. The next month, Ditech requested
documents from the Tylers to complete its review for loan modification, which the
Tylers took as a promise to modify the loan under HAMP. [32] ¶ 15. On July 6, while
the foreclosure action was still pending, RCS threatened to sell the Tylers’ home. [32]
¶ 16. At the same time, Bank of New York Mellon allowed a false affidavit to be filed
in Cook County Court that valued the Tylers’ house at $600,000, instead of $270,000.
[32] ¶ 16. On July 25, 2016, the loan was transferred back to RCS. [32] ¶ 17. RCS
approved another loan modification, with a $2,491.70 monthly payment. [32] ¶ 17. In
October 2016, the Tylers entered into a loan modification agreement with Ditech. [32]
¶ 21. They claim that RCS induced them to rely on promises of a HAMP modification
by offering trial payments and requesting documents (some of which RCS already
had), then falsified reasons to deny them a HAMP loan. [32] ¶¶ 35, 38. Further, they
say that RCS used the foreclosure lawsuit to pressure them into entering into a non-
HAMP modification. The Tylers allege that RCS made more than $400,000 off of them
by falsely promising them a HAMP modification and delaying their loan modification
process. [32] ¶¶ 22–26. They spent $10,000 on attorneys, their credit score has been
damaged, and because RCS refused to provide a HAMP loan, the mortgage remains
underwater. [32] ¶¶ 22–24.

Analysis

       The Illinois Consumer Fraud Act protects customers against “fraud, unfair
methods of competition, and other unfair and deceptive business practices.” Vanzant
v. Hill’s Pet Nutrition, Inc., 934 F.3d 730, 736 (7th Cir. 2019) (quoting Robinson v.
Toyota Motor Credit Corp., 201 Ill.2d 403 416 (2002)); Benson v. Fannie May
Confections Brands, Inc., 944 F.3d 639, 645–46 (7th Cir. 2019). To state a claim for
an ICFA violation, a plaintiff must plead that the defendant committed a deceptive
or unfair act with the intent that others rely on the deception, that the act occurred
in the course of trade or commerce, and that it caused actual damages, meaning
pecuniary loss. Vanzant, 934 F.3d at 736; Benson, 944 F.3d at 647. The plaintiffs must
also plead causation—that “but for the defendant’s deceptive or unfair conduct,” they
would not have been damaged. Vanzant, 934 F.3d at 739.

      An ICFA claim may be based on a deceptive act, an unfair act, or both. Id. at
738. The two types of claims are distinct, and different pleading standards apply to
them. Id. If the claim is based on deception, Rule 9(b)’s heightened standard for
pleading fraud applies. Id. Rule 9(b) requires a plaintiff to state “the identity of the
person making the misrepresentation, the time, place, and content of the
misrepresentation, and the method by which the misrepresentation was
communicated to the plaintiff.” Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732,
737 (7th Cir. 2014) (quoting Uni*Quality, Inc. v. Infotronx, Inc., 974 F.2d 918, 923

                                           3
    Case: 1:19-cv-07863 Document #: 51 Filed: 09/21/20 Page 4 of 5 PageID #:512




(7th Cir. 1992)). A plaintiff need not provide “the precise date, time, and location” of
the misrepresentation, or “every word that was included,” but something more than
a general allegation that a misrepresentation occurred is required. Id.

        Here, the Tylers have not materially changed their complaint, so the amended
complaint suffers from the same defects as the first one. The Tylers argue only that
RCS engaged in deception, not unfair practices, so the heightened standard of Rule
9(b) applies. They again do not plead any deceptive conduct with particularity. The
only misrepresentations they identify with any modicum of specificity were not made
by RCS. For example, they allege that Ditech requested documents from them, which
they took as a false promise to modify their loan. [40] at 15. Ditech is not a defendant
in this case, so that allegation cannot sustain the claim. Likewise, they reference a
false affidavit filed in Cook County court, but they do not allege that RCS prepared
that affidavit. [40] at 10. Beyond those allegations, the Tylers say they have pleaded
the “when” and the “where” of their deception claim by alleging that RCS lied to them
between June 2009 through July 2020, throughout the state of Illinois. [40] at 4, 10.
And they cannot provide the “who” without discovery. [40] at 4. These allegations are
insufficient. The Tylers cannot clear the 9(b) threshold by alleging that some
unknown person, at some point over the course of 11 years, somewhere in the state
of Illinois, lied to them about their loan modification. They have failed to state a claim
for deceptive conduct under the ICFA.

       If an ICFA claim is based on unfair conduct, rather than deception, only Rule
8 applies. Vanzant, 934 F.3d at 739. To determine whether a practice is unfair, courts
consider three factors: whether the practice offends public policy; whether it’s
immoral, unethical, oppressive, or unscrupulous; or whether it causes substantial
injury to consumers. Id. A plaintiff need not satisfy all three factors; a practice may
be unfair because of the degree to which it meets one of the criteria or because it
meets all three to a lesser extent. Vanzant, 934 F.3d at 739; Benson, 944 F.3d at 647.
The Tylers do not argue that they have stated an unfairness claim, so I need not
address whether their complaint plausibly alleges that RCS’s conduct was unfair
under the ICFA. If they had made such an argument, it would fail for the same
reasons discussed in the prior order. See [30] at 20–22.

       The Tylers’ claim essentially boils down to their belief that they were eligible
for a HAMP modification, and RCS did not offer them one. But there is no standalone
cause of action under HAMP, so RCS’s denying them a HAMP modification is
insufficient to state a claim without more. See Wigod v. Wells Fargo Bank, N.A., 673
F.3d 547, 559 n.4 (7th Cir. 2012). The Tylers had to identify some conduct on RCS’s
part that could plausibly qualify as deceptive or unfair within the meaning of the
ICFA, beyond simply denying them the modification they wanted. They have failed
to do so twice, and further amendment would be futile.




                                            4
    Case: 1:19-cv-07863 Document #: 51 Filed: 09/21/20 Page 5 of 5 PageID #:513




       The unjust-enrichment claim is also dismissed with prejudice. The claim rests
on the same conduct alleged in the ICFA claim, so it stands or falls with that claim.
Because the Tylers have failed to state a claim under the ICFA, they have also failed
to state a claim for unjust enrichment. See Horist v. Sudler & Co., 941 F.3d 274, 281
(7th Cir. 2019); Vanzant, 934 F.3d at 740; Benson, 944 F.3d at 648.


ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: September 21, 2020




                                         5
